Exhibit 10.2
SECOND AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This Second Amendment (the “Amendment”), dated as of July 20, 2008 to
the Amended and Restated Employment Agreement (the “Agreement”) dated as of
August 2, 2007, as amended October 2, 2008 and originally effective November 9,
2005, between Novavax, Inc., a Delaware corporation (the “Company”) having its
principal office at 9920 Belward Campus Drive, Rockville, MD 20850 and Raymond
Hage, an individual (“Executive”).
Background
          Executive is employed as Senior Vice President of Commercial
Operations of Company, and is responsible for the functions and duties assigned
to this position, and Company wishes to assure itself of the services of
Executive. Executive and the Company are therefore amending the Agreement to
extend the Term. All capitalized terms not defined herein shall have the meaning
set forth in the Agreement.
Terms
          NOW, THEREFORE, in consideration of the premises and mutual covenants
and obligations hereinafter set forth, intending to be legally bound hereby, the
parties hereto agree as follows:
          1. Term. Section 3 of the Agreement is hereby deleted in its entirety
and replaced with the following:
Term. The term of this Agreement shall be for the period beginning on July 20,
2009 and continuing until September 1, 2010, unless earlier terminated pursuant
to Section 7 hereof (the “Term”) and shall be renewed automatically for
additional twelve-month periods on the terms set forth herein, as they may be
modified from time to time by mutual agreement, unless one of the Company or the
Executive provides notice of termination at least 30 days before the expiration
of the then current term. The parties acknowledge that the employment hereunder
is employment at will.
          2. Resolution of Disputes. Section 21 of the Agreement is hereby
deleted in its entirety and replaced with the following:
“With the exception of proceedings for equitable relief brought pursuant to
Section 16 of this Agreement, any disputes arising under or in connection with
this Agreement including, without limitation, any assertion by any party hereto
that the other party has breached any provision of this Agreement, shall be
resolved by arbitration, to be conducted in Baltimore, Maryland, in accordance
with the rules and procedures of the American Arbitration

 



--------------------------------------------------------------------------------



 



Association. The parties shall bear equally the cost of such arbitration,
excluding attorneys’ fees and disbursements which shall be borne solely by the
party incurring the same; provided, however, that if the arbitrator rules in
favor of Executive on at least one material component of the dispute, Company
shall be solely responsible for the payment of all costs, fees and expenses
(including without limitation Executive’s reasonable attorney’s fees and
disbursements) of such arbitration. The Company shall reimburse Executive for
any such fees and expenses incurred by Executive in any calendar year within a
reasonable time following Executive’s submission of a request for such
reimbursement, which in no case shall be later than the end of the calendar year
following the calendar year in which such expenses were incurred. Executive
shall submit any such reimbursement request no later than the June 30th next
following the calendar year in which the fees and expenses are incurred. In the
event the arbitrator rules against Executive, Executive shall repay the Company
the amount of such reimbursed expenses no later than 180 days following the date
as of which such arbitrator’s decision becomes final. The provisions of this
Section 21 shall survive the termination for any reason of the Term (whether
such termination is by the Company, by Executive or upon the expiration of the
Term).”
          3. Other Provisions. All of the other terms and conditions of the
Agreement, not inconsistent with the terms of this Amendment, shall remain in
full force and effect.
          IN WITNESS WHEREOF, the undersigned have executed this Agreement the
date and year first written above.
NOVAVAX, INC.

          [SEAL] 



By:  

/s/ Rahul Singhvi         Name:   Rahul Singhvi        Title:   President and
Chief Executive Officer            /s/ Raymond Hage       Raymond Hage         
 

 